
	

114 S972 IS: Browns Canyon National Monument Clarification Act
U.S. Senate
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 972
		IN THE SENATE OF THE UNITED STATES
		
			April 16, 2015
			Mr. Gardner introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To clarify the effect of designating a National Moment on certain land in Chafee County, Colorado.
	
	
		1.Short title
 This Act may be cited as the Browns Canyon National Monument Clarification Act.
 2.DefinitionsIn this Act: (1)National monumentThe term National Monument means the National Monument described in section 3(a).
 (2)Recreation areaThe term Recreation Area means the Arkansas Headwaters Recreation Area in the State. (3)SecretaryThe term Secretary means the Secretary of the Interior.
 (4)StateThe term State means the State of Colorado. 3.Effect of designation of National Monument (a)Effect on cooperative administrationThe designation of a National Monument under chapter 3203 of title 54, United States Code, on land on which the Recreation Area is located shall not affect the arrangements for cooperative administration of the Recreation Area by the Director of the Bureau of Land Management and the State.
			(b)Effect on grazing
 (1)In generalExcept as provided in paragraph (3), the laws (including regulations) and policies followed by the Secretary in issuing and administering grazing permits or leases for the National Monument shall continue to apply.
 (2)Effect of DesignationThere shall be no curtailment of grazing in the land on which the National Monument is located simply because of a designation of the land as a National Monument under chapter 3203 of title 54, United States Code.
 (3)AdjustmentsAny adjustments in the numbers of livestock permitted to graze in the National Monument shall be based on revisions in the normal grazing and land management planning and policy setting process, giving consideration to legal mandates, range condition, and the protection of range resources from deterioration.
 (c)Effect on water rightsThe designation of the National Monument— (1)shall not—
 (A)affect the use or allocation, in existence on the date on which the National Monument is designated, of any water, water right, or interest in water;
 (B)affect any vested absolute or decreed conditional water right in existence on the date on which the National Monument is designated, including any water right held by the United States;
 (C)affect any interstate water compact in existence on the date on which the National Monument is designated; or
 (D)authorize or impose any new reserved Federal water rights; and (2)shall not be considered to be a relinquishment or reduction of any water rights reserved or appropriated by the United States in the State on or before the date on which the National Monument is designated.
				4.Management plan for National Monument
 (a)In GeneralNot later than 3 years after the date on which the National Monument is designated, the Secretary, in coordination with the State, shall complete a comprehensive management plan for the conservation and protection of the National Monument.
 (b)ContentsThe management plan shall— (1)describe the appropriate uses and management of the National Monument, in accordance with—
 (A)this Act; and (B)the purposes for which the National Monument is established;
 (2)be developed with opportunities for public input; (3)be prepared in close consultation with appropriate Federal, State, county, and local agencies; and
 (4)concentrate visitorship within the Recreation Area and the public land west of the Arkansas River. (c)Incorporation of Existing PlansIn developing the management plan under subsection (a), the Secretary may incorporate any provision of any other applicable land management plan, including the Arkansas River Recreation Management Plan or a successor plan.
			
